Case 1:19-cv-05523-SDG Document 52-1 Filed 11/05/20 Page 1 of 2
      Case 1:19-cv-05523-SDG Document 52-1 Filed 11/05/20 Page 2 of 2




Corporation’s Renewed Motion to Disqualify Busch, Slipakoff, Mills &

Slomka, LLC.

                                         So Ordered this _________ ___, 2020.



                                         Honorable Steven D. Grimberg
                                         United States District Judge for the
                                         Northern District of Georgia




                                     2
